PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/381,014
Filing Date: 11 Apr 2019
Appellant(s): MAGNETO THROMBECTOMY SOLUTIONS LTD.



__________________
Daniel Kligler
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 9th, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated February 17th, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-2, 7-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. (U.S. Pub. No. 2007/0027448), in view of Nichols et al. (U.S. Pat. No. 5433708), and further in view of Sepetka et al. (U.S. Pub. No. 2006/0195137). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. (U.S. Pub. No. 2007/0027448), in view of Nichols et al. (U.S. Pat. No. 5433708), in view of Sepetka et al. (U.S. Pub. No. 2006/0195137), and further in view of Cao et al. (U.S. Pub. No. 2011/0022045). 

There are no new ground(s) of rejection.
(2) Response to Argument
Overview of Paul
Paul discloses an ablation catheter (catheter 10) with a tube (catheter body 14) separating two electrodes, an inner electrode (electrode 16) and a coiled outer electrode (20) that and where the tube has perforations (exit portholes 26) that lie between the electrodes. 
Paul discloses that the outer electrode has the capability of forming coagulum (a blood clot/thrombus): [0053]: “If the surface electrode were to become too hot, coagulum may be formed in the gaps 78 between the individual coils 80 of the surface electrode”. It is known that in energy application to metallic structures that there will be heat generation that forms blood clots, and in this instance, “capable of forming” is seen the same as “attracting” since the blood cells that form the coagulum/thrombus must first be attracted to the surface to form the coagulum/thrombus. 

Overview of Nichols
Nichols discloses an ablation catheter (catheter 10) with a tube (catheter body 12) with perforations (radial apertures 42) and an outer electrode (heating coil 40) wrapped around the distal end of the electrically insulating tube from a first location proximal to a proximal most one of the perforations to a second location distal to a distalmost one of the perforations. 
Nichols further defines heating coil 40 as a wire (Col. 6, lines 4-5: (9) A preferred heating element is a coiled structure where an elongate heating element, e.g., a wire) that is energized (Col. 9, lines 50-55: a first power lead 34 enters lumen 24 at the distal end of the catheter while a second power lead 36 enters lumen 26 at the distal end of the catheter. The power leads 34 and 36 are connected to a heating coil 40 wrapped about and extended axial length near the distal tip of the catheter 10) such that while Nichols’ heating coil is not explicitly stated as an electrode, an energized wire that conducts energy is an electrode and would be apparent to one of ordinary skill in the art. 
Nichols also discloses that the heating coil has the capability of forming coagulum: Col. 2, lines 3-6: “Excessively hot heating surfaces can result in fouling of the heating element as a result of coagulation and denaturing of blood and other proteins present”, such that like Paul, the heat generation results in fouling (biofilm formation, usually of organic material such as human cells or bacteria), wherein “fouling” is also seen the same as  “attracting” since the blood cells that form the coagulation/thrombus must first be attracted to the surface to coagulate thereon. 

Overview of Sepetka
Sepetka discloses devices and methods for removing obstructions from blood vessels (Abstract) that utilizes a positive voltage to adhere the obstruction ([0011]: a positive charge, or RF energy, is supplied to adhere the device to the obstruction). 
It is noted that RF energy comprises an oscillatory wave that oscillates between a positive and negative voltage amplitude such that the waveform is half positive and half negative due to the oscillatory motion. However, it is noted that most biological material (namely, cells) carry a net negative charge and the application of a purely positive voltage electrostatically attracts negatively charged material (the obstruction/thrombus). Finally, RF energy is also typically the energy applied to electrodes in ablation procedures

Regarding Appellant’s argument on page 5 that one would not have turned to Nichols for modifying Paul because they are different types of ablation, the Examiner respectfully disagrees on the grounds that they are both ablation devices and the ablation types are not different. Both Paul and Nichols disclose the use of electrically conductive fluid alongside electrodes: Paul's abstract: "A conductor is mounted within the internal lumen adjacent to the exit feature and is adapted to deliver treatment energy to the tissue via the conductive fluid in the internal lumen" and Nichols' abstract: "Thermally conductive fluid can be introduced through a lumen in the elongate member and distributed within the circulation region to improve heat transfer" where the conductive fluid serves to help improve energy transfer in both devices where the overall result is ablation of tissue/organ/etc. It is also noted that Nichols discloses two embodiments, specifically one that utilizes an expandable cage (Abstract: Optionally, an introducer sheath having an expandable cage at its distal end may be used in combination with a thermal ablation catheter. The expandable cage helps center the heating element on the catheter within the body organ and prevents direct contact between the heating element and the wall of the organ) but as an optional method (emphasis added) of use so Nichols’ catheter would contact the tissue, if the expandable cage was not utilized, and would create a localized ablative lesion. With the similarities of both Paul and Nichols’ structures, they do not differ by principle of operation since they both utilize an energized conductive structure and conductive fluid such that there is both an electric field and heat generated. It is known in the art of electrosurgical devices that electrodes with energy applied with or without fluid are localized electric fields, such that the field is applied directly from electrodes contacting tissue or conducted through the fluid such that Nichols and Paul are both in the same field of endeavor and one would turn to Nichols to modify Paul and vice versa. 
Regarding Appellant’s argument on page 6 that one would not have turned to Nichols for modifying Paul due to the differences of Paul’s conductive fluid and Nichols’ thermally conductive fluid, the Examiner respectfully disagrees on the grounds that both Paul and Nichols’ fluids are saline: Paul: [0054]: conductive saline; [0059]: This energy delivery causes heating of the conductive fluid 34, which, in addition to carrying energy, also serves a cooling function; Nichols: Col. 8, lines 1-3: Exemplary thermally conductive media include water, normal saline. It is known in the art of electrosurgical devices that fluid, specifically saline, has several roles: overall it conducts electricity due to the dissolved salts/ions but it initially cools, then as it heats up, it conducts heat and continues to heat as energy application/conduction continues, and finally, it will evaporate. In both Paul and Nichols, the fluid is used to conduct energy (where electricity and heat are both energy), and therefore the fluid is used in a similar context of operation and has similar effects. 
Regarding Appellant’s argument on page 6 that if Paul’s surface electrode were coiled around the catheter a significant majority of the surface electrode would not contact the tissue is to be ablated, and that a significant amount of energy would be lost by virtue of passing through the blood, rather than the tissue the Examiner respectfully disagrees on the grounds that many electrosurgical devices utilize ring electrodes that circumscribe the distal tip of a probe and while ring electrodes have their own functional considerations, they are a common electrode type where a section of the electrode does not contact the tissue (e.g., a side of the ring is pressed against tissue while the remaining region is exposed) but still have utility in medical devices. Appellant is reminded that energy lost to blood is a consideration of all electrosurgical devices and would even be a concern of the claimed invention, as it comprises an electrode wrapped around a tube. 
Regarding Appellant’s argument on pages 6-7 that if Paul’s surface electrode were coiled around the catheter, it would increase the surface area of the electrode, thus increasing the amount of lost energy, the Examiner respectfully disagrees on the grounds that while Paul does not directly comment on the electrodes’ surface area in relation to energy loss, Paul does disclose an alternate embodiment in Figures 17-26 that shows two outer electrode coils ([0070]: the present invention contemplates the use of multiple surface electrode tubes, similar to the surface electrode coils that are described next in connection with, for example, FIGS. 17-23) such that the use of two coils would increase the electrode surface area but does not comment on energy lost nor any disadvantages of these embodiments. Therefore, it can be ascertained that increasing Paul’s electrodes surface area would not have a negative impact on the disclosed embodiments’ operation.  
Regarding Appellant’s argument on pages 7-8 that the suggested modification to the surface electrode would not increase the therapeutic efficacy of Nichols because Nichols’ objective is only to deactivate the entire organ, the Examiner respectfully disagrees on the grounds Nichols does not limit the disclosure to deactivating the entire organ, as Nichols’ abstract states “a hollow body organ where the heating element raises the temperature of the medium sufficiently to induce injury to the lining of the organ”. Inducing injury to the lining of the organ is producing a localized treatment area which is an equivalent to Paul’s localized electric field if the resulting effect is a localized ablation lesion. In regards to energy loss and Nichols’ disclosure, Nichols’ clearly states that the increased surface area is a desirable feature (Col. 6, lines 9-14: By suspending the heating element away from the elongate member, the exposed surface area of the heating element is maximized, with only the suspension points being blocked), such that the energy delivery is maximized and directed to a close proximity to the coil and/or fluid and Nichols’ shows other configurations with more exposed/suspended areas in Figures 5 and 6. Paul does note that the current may be “washed” away if the portholes are too large in [0052], but this is directed towards the size of the portholes, not the electrode(s), of which Paul has optimized the portholes to be “sized and spaced appropriately” to create that highly-localized electric field. Nichols makes similar comments on this matter, and resolves the problem of excess fluid by utilizing a small quantity of fluid (Col. 8, lines 50-53: alternately aspirating and expelling incremental volumes of the medium through the catheter. Such an oscillatory flow has been found to significantly enhance temperature uniformity). Therefore, the energy lost and therapeutic efficacy would not be expected to be significantly impacted, since both disclosures include considerations regarding those topics making it apparent that there are simple mitigation techniques known to those in the art. 
Regarding Appellant’s comment on page 8 that the Examiner conceded the aforementioned point by stating that the suggested modification would be expected to maintain some level of therapeutic efficacy, the Examiner respectfully disagrees that it indicated that the level of therapeutic efficacy would be reduced. Coiled or large surface area electrodes are common in electrosurgical devices, and to one of ordinary skill in the art, the substitution would still be expected to perform reasonably well and this does not have the implication of reduced therapeutic efficacy. 
Regarding Appellant’s argument on page 8 that due to the loss in efficiency resulting from the modification, Paul’s device would require a vast increase in applied energy in order to ablate the tissue, the Examiner respectfully disagrees on the grounds that Paul does not describe the structure necessary to require the vast increase in cooling fluid. Paul lists the pulmonary vein ([0006]: a typical pulmonary vein of 22 mm diameter), however, one of ordinary skill in the art would recognize that Paul is likely referring to ablation balloon structures/electrodes on expandable cages/frames which are commonly used for pulmonary vein isolation procedures. Additionally, Paul discloses an alternate embodiment with two coils in Figures 17-26 and in [0079] states “Using the embodiments described above, for example, lesions may be obtained at low powers (e.g., 10 to 30 watts) and low fluid flow rates (e.g., 3 to 6 ml per minute through the internal lumen)” such that doubling the surface area with two coils still results in “effective creation of one or more electric fields 72 in the tissue 54 being ablated” ([0071]) and without a vast increase in applied energy. 
Regarding Appellant’s argument on page 9 that the patient would be exposed to the risk of ablation in areas not targeted for ablation, the Examiner would like to remind the Appellant that that is a typical consideration in all electrosurgical devices and that there is a large group of ablation devices comprising ring electrodes or other types of circumferential electrodes that still provide localized ablation while mitigating the risk of ablation in areas not targeted for ablation. This would also be a risk with the claimed invention, as it also uses an external electrode with applied energy in an enclosed environment (blood vessel lumen). 
Regarding Appellant’s argument on page 9 that Paul’s intended purpose of improving the efficiency of ablation would not be satisfied, the Examiner respectfully disagrees on grounds that the modification is a simple substitution and Paul’s alternate embodiment as shown in Figures 17-26 shows that two coils (and henceforth an increase to electrode surface area) is improving the efficiency of ablation ([0071]: effective creation of one or more electric fields 72 in the tissue 54 being ablated). Appellant’s relating efficiency to intended purpose appears to teaching away from Paul as Paul does not define the exact extent to which the disclosed device improves the efficiency of ablation. Paul discusses percentage of energy lost to surrounding tissue, blood, and other tissue fluids ([0006]: This means that only 2% of the applied RF energy is used to create the lesion) but does not state or speculate the percentage of increased efficiency of the disclosed device. Since Paul does not define this, it is unclear whether Paul raises the efficiency of the applied energy to create the lesion from 2% to 3% or 100%. Conversely, it is unclear what less efficient would be to Paul. While the general intent of most inventions is to improve or solve a problem, linking efficiency to intended purpose and satisfactory/unsatisfactory outcomes is a subjective viewpoint and there is not enough disclosed within Paul to definitively know where that boundary lies. If satisfactory is defined as the creation of an ablation lesion and inefficiency is defined as procedure time and/or energy lost, as long as the ablation lesion is formed, the procedure could be deemed as satisfactory despite a long procedure time and/or loss of energy. Efficiency is an important consideration, however, if the end result can still be satisfactorily achieved, then the determination of efficiency as an outcome for intended use becomes a difficult matter to quantify unless if explicitly defined. Paul notes that the inefficiency comes from repeating the same procedure with the same settings in [0006] such that the end result, an ablation lesion, is produced and is therefore satisfactory since the objective is to produce an ablation lesion. Paul notes that an advantage of the disclosed device is improved efficiency in RF ablation in [0079], but this recitation of intended use fails to explicitly tie efficiency to what would be unsatisfactory and therefore there is not enough disclosed to speculate that relationship.  
Regarding Appellant’s argument on page 10 that neither Paul nor Nichols relate to thrombectomy, the Examiner respectfully disagrees on the grounds that both Paul and Nichols comment on blood coagulation occurring with either of their devices (Paul: [0053]: “If the surface electrode were to become too hot, coagulum may be formed in the gaps 78 between the individual coils 80 of the surface electrode”; Nichols: Col. 2, lines 3-6: “Excessively hot heating surfaces can result in fouling of the heating element as a result of coagulation and denaturing of blood and other proteins present”). In both cases, the event of blood coagulating and adhering to the electrode structures is seen as “attracting”, and while thrombectomy includes the removal of the clot, the claims’ language do not include the specific step of removing the clot. Structurally, the combination of the mechanical features would be capable of both ablation and blood clot adherence, and therefore would be capable for use in thrombectomies. 
Regarding Appellant’s argument on pages 10-11 that the claimed outer electrode wrapped around the distal end of the electrically-insulating tube from a first location proximal to a proximal most one of the perforations to a second location distal to a distalmost one of the perforations would not be suitable for tissue ablation, the Examiner respectfully disagrees on the grounds that that exact limitation of the claim describes the heating coil and positioning relative to the radial apertures disclosed in Nichols, a device for tissue ablation. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ABIGAIL M ZIEGLER/           Examiner, Art Unit 3794                                                                                                                                                                                             
Conferees:
/JOANNE M HOFFMAN/           Supervisory Patent Examiner, Art Unit 3794  

/CORRINE M MCDERMOTT/           MQAS, Art Unit 3700                                                                                                                                                                                                                                                                                                                                                                                     
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.